SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box : / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) / X / Definitive Proxy Statement / / Definitive Additional Materials / / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM HIGH INCOME SECURITIES FUND PUTNAM INVESTMENT GRADE MUNICIPAL TRUST PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM PREMIER INCOME TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The proxy statement Putnam High Income Securities Fund Putnam Investment Grade Municipal Trust Putnam Managed Municipal Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust This proxy statement can help you decide how you want to vote on important issues relating to your Putnam fund. When you complete and sign your proxy ballot, the Trustees of the funds will vote on your behalf exactly as you have indicated. If you simply sign the proxy ballot, it will be voted in accordance with the Trustees recommendations on page 6 of the proxy statement. Please take a few moments and decide how you want to vote. When shareholders dont return their proxies in sufficient numbers, follow-up solicitations are required, which cost your fund money. You can vote by returning your proxy ballots in the envelope provided. Or you can call our toll-free number, or go to the Internet. See your proxy ballot for the phone number and Internet address. If you have proxy related questions, please call 1-800-225-1581 or contact your financial advisor. Table of contents A Message from the Chairman 1 Notice of Shareholder Meeting 4 Trustees Recommendations 6 The Proposals 8 Proposal 1 8 Proposal 2 34 Proposal 3 45 Proposal 4 47 Proposal 5 51 Further Information About Voting and the Meeting 54 Fund Information 60 Exhibit A 70 Exhibit B 75 PROXY CARD(S) ENCLOSED If you have any questions, please contact us at 1-800-225-1581 or call your financial advisor. Shareholders of Putnam High Income Securities Fund should call 1-877-288-6597. A Message from the Chairman Dear Fellow Shareholder: I am writing to ask for your vote on important matters affecting your investment in the Putnam funds. While you are, of course, welcome to join us at your funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card(s), by calling or by voting via the Internet. We are asking for your vote on the following matters: * Fixing the number of Trustees at 11 and electing your funds nominees for Trustees Although Trustees do not manage fund portfolios, they play an important role in protecting fund shareholders, and are responsible for approving the fees paid to the funds investment adviser and its affiliates, reviewing overall fund expenses, selecting the funds auditors, monitoring conflicts of interest, overseeing the funds compliance with federal securities laws and voting proxies for the funds portfolio securities. Consistent with the Investment Company Act of 1940 and SEC rules, more than three-quarters of your funds Trustees currently are independent of the fund and Putnam Investments. Your funds Trustees have also in the past three years been at the forefront of reform efforts affecting the mutual fund industry, including ending the practice of directing fund brokerage commissions to brokers in connection with sales of fund shares, instituting measures to discourage excessive short-term trading in open-end funds and other initiatives to reduce shareholder expenses and improve fund disclosures. * Converting your fund to an open-end investment company (Putnam Investment Grade Municipal Trust, Putnam Master Intermediate Income Trust and Putnam Premier Income Trust only) Your funds governing documents require the fund to submit for shareholder vote a proposal to convert the fund to an open-end investment company if the funds shares trade at a discount from net asset value over a specified time period. The Trustees recommend that shareholders vote against converting your fund. As discussed in this Proxy Statement, the Trustees believe that your funds status as a closed-end 1 fund offers potential investment benefits, including the ability to remain more fully invested in longer-term, higher-yielding securities. The Trustees do not believe that recent discount levels are currently a sufficient justification for abandoning the advantages of the closed-end structure through conversion to open-end status. Retaining the closed-end status would furthermore allow shareholders to continue to benefit from recent measures to improve shareholder value, such as the authorization of a share repurchase program. * Approving or disapproving the elimination of your funds fundamental investment restriction concerning investments in restricted securities (Putnam High Income Securities Fund only) Your funds Trustees are recommending that shareholders approve the elimination of your funds fundamental investment restriction regarding restricted securities. This restriction, which is not required for regulatory purposes, limits your funds ability to invest in certain categories of securities that can be sold only to eligible purchasers. The Trustees believe that eliminating the restriction would benefit your fund by increasing the flexibility available to the funds portfolio managers in pursuing the funds investment objectives. * Shareholder proposal regarding cumulative voting for the election of Trustees (Putnam High Income Securities Fund only) A shareholder of your fund has submitted a shareholder proposal that would authorize the Trustees to amend your Funds governing documents to permit cumulative voting for the election of Trustees, which would give each holder a number of votes per share equal to the number of Trustees to be elected and allow the holder to concentrate those votes on one or more nominees. The Trustees recommend that shareholders vote against this proposal. As discussed in this Proxy Statement, the Trustees believe that because the present system of voting weights each shareholders votes equally with respect to each nominee, it provides the best assurance that no Trustee will owe allegiance to any particular group of minority shareholders. Furthermore, the Trustees believe that the adoption of a cumulative voting mechanism that allowed minority shareholders to elect one or more Trustees could result in the loss or compromise of at least some of the efficiencies under the board structure that your fund currently shares with the other Putnam funds. 2 * Shareholder proposal to reduce the number of Trustees by one-third (Putnam Premier Income Trust only) A shareholder of your fund has submitted a shareholder proposal that would reduce the size of your funds board by one-third, from twelve Trustees (as currently) to eight. The Trustees recommend that shareholders vote against the proposal. As discussed in this Proxy Statement, the Trustees believe that reducing the size of your funds board could result in the loss or compromise of at least some of the efficiencies under the current board structure, which is common to all Putnam funds. Furthermore, the Trustees believe that the cost savings in reducing the number of Trustees would likely be offset in whole or in part by increased administrative and legal costs associated with having to restructure the Trustees meeting process. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not vote their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give these important matters. If you have questions about any of these proposals, please call a Putnam customer services representative at 1-800-225-1581 (for Putnam High Income Securities Fund, 1-877-288-6597) or contact your financial advisor. 3 PUTNAM HIGH INCOME SECURITIES FUND PUTNAM INVESTMENT GRADE MUNICIPAL TRUST PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM PREMIER INCOME TRUST Notice of Annual Meeting of Shareholders * This is the formal agenda for your funds shareholder meeting. It tells you what proposals will be voted on and the time and place of the meeting, in the event you attend in person. To the Shareholders of Putnam High Income Securities Fund, Putnam Investment Grade Municipal Trust, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust and Putnam Premier Income Trust: The Annual
